Case 1:18-cr-00363-RM Document178 Filed 07/08/19 USDC Colorado Page 1 of 3

| FILED
CASE NUMBER — 18-CR- 00363 - RY BENER CREEL COURT
JUL 08 2019
JEFFREY P. COLWELL

CLERK

UNITED STATES OF AMELICA / OO

is |
Miguel ANTONIO GARCIA

Motion To WIT MIG ue L ANTON (0 gaecia

Comes Now THE DEFENDANT M1guel ANTON 10 GATCIA

Ppeo-Sé, ASKING THIS HONOLABLE Court FOR
AN/ ORDER TO WRIT MI Quel ANTON (0 GALCIA

AS GROUNDS FOR THE REQUESTED Onde THE DEFENDANT

States AND AvVers AS Follows

be THE DEFENDANT ASKS THIS HONOLABLE COURT
FOR AN ORDER TO WkiT DEFENDANT-, TF NEEPED __
AND Ok REQUIRED T2 ANY AND All PLOCEEDING 5

er eee te Pe “BLO VACATE

et 2 DEFEMBANT 1S CURRENTLY -REING HELO At
UMITED STATES PENITENTIARY VYiCTORVILLE AND

 

BR poor ieee _To BE ThRAws portéo TO ALFRED A AeeAt
CO UMP HOUSE AT Gol-/97H $7 DENVER, Colowapo

EF NEEDED OR REQUIRED Foe Cunréwt— Moron 2259.,

FOR FULTHER Pk OCEE DIMAS Nt A ee,

 

 
Case 1:18-cr-00363-RM Document178 Filed 07/08/19 USDC Colorado Page 2 of 3

3. THE DéFEnpant Also REQUESTS TO BE INFORMED
ON ANY 4ND AU ACTIVITY AND STATUS OF CURRENT
Motion 2255 VACATE. Any AND All ENTRYS OM THE
2255 Woulv BE GEEATIY APPRECIATED

 _ So THEIRFORE IN Jesus NAME THE DEFENDANT
es _Peays THAT THE RELIEF R€QuesTeD TO BE QrantedD
pr Amo_OR Awy_ OtTHEe RELIEF THIS Hon oes Ble Counz~t

 

 

 

 

3 wo Séems. Tus Ana -fRopeg 22 oe
tee - .. Késpecr¢uls Yo SuBmi tte THiS Tuly 4TH Lory oo
a etn the Miguel ANTONIO GAeCiA ee

_ > Rg AO 1d Be - 7015. ae Le 4
2 ee re i fe ee
hi. _ UN(TED STATES PENITEN PUAN icon mane ph, ee
ee PB oy Ro ee ee a
eo ARP EL ANT O, CALL£O RTA FORBES

 
-yuer ANIUNIY GARCIA
REG. M0. 4824-013
om YSP Vicwe V/LLE

SUN i tEo STATES PENITENTIARY
wo Po, Sox 34900

»
v
nH
~
A
iS
x
GQ
=
y
x
S
&
v
w
=

t

Case 1:18-cr-00363-RM Document V8 pee oan USDC Colorado Pa

°

in pore

SN BERBNASOINO cau Ce

. or

eet

OF Aa 2S PMS i “ITM

ClELK OF THE Coyer

ALFLEP A. App AT CoOUugert tous€

90/- 47H
77” $7. Poom A105

DENVER ie) lORapg 6029 -35¢ 7

srry gate art HOSS LED pppPEp paged becnncpe]poceef yf pgbpegglppepedipbacdapeeeddp lf]

me Sieh SE

ee

aes

Boise ee >

inthis
sk”
eg

ee

        
